Name: Commission Regulation (EEC) No 2010/92 of 20 July 1992 derogating for the 1992/93 marketing year from Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7. 92 No L 203/ 11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2010/92 of 20 July 1992 derogating for the 1992/93 marketing year from Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables 1 . for tomato-based products the time limit for submis ­ sion of the production aid application referred to in Article 12 (4) of Regulation (EEC) No 1559/91 is brought forward to 15 December, 2. in Article 13 (2) of Regulation (EEC) No 1558/91 the percentage of 80 % shall be applied ; 3. should the thresholds indicated in Commission Regu ­ lation (EEC) No 989/84 (4) be exceeded the security referred to in Article 13 (2) of Regulation (EEC) No 1558/91 shall be forfeit to the extent that the provisional aid amount exceeds the final aid amount. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Article 3 (4) thereof, Whereas for the 1992/93 marketing year tomato produc ­ tion for processing is subject to a guarantee threshold mechanism ; whereas to allow this to be operated satisfac ­ torily it is necessary to bring forward the final date for submission of production aid applications by processors ; whereas a derogation to this end from Commission Regu ­ lation (EEC) No 1558/91 (3) should therefore be intro ­ duced ; Whereas the threshold arrangement in force for the 1992/93 marketing year is liable to delay establishment of the final aid amount ; whereas for 1 992/93 the provisional aid amount should therefore be increased and the neces ­ sary provisions enacted for recovery of part of it if, as a result of an overrun of the threshold, the final aid amount is lower than the provisional amount ; Whereas so that the Commission can manage the sector more effectively, ascertain any overrun of the thresholds and accordingly reduce production aid for 1992/93, it must have available is early as possible figures for the quantities, broken down into three product groups, for which aid applications have been lodged ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, 1 . Without prejudice to the application of Article 18 of Regulation (EEC) No 1558/91 Member States shall notify the Commission :  before 10 October 1992, of the quantities of raw mate ­ rials covered by processing contracts, including written amendments or supplements thereto,  by 10 January 1993 at the latest, of the quantities for which production aid applications have been lodged during the 1992/93 marketing year. 2. The quantities specified in paragraph 1 shall be broken down into :  tomato concentrate,  whole peeled tomatoes,  other tomato based products. HAS ADOPTED THIS REGULATION : Article 3Article 1 For the 1992/93 marketing year the following derogations are applicable to Regulation (EEC) No 1558/91 : This Regulation shall enter into force on the third dayfollowing its publication in the Official Journal of the European Communities. ('), OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 166, 20. 6. 1992, p. 5. 0 OJ No L 144, 8 . 6. 1991 , p. 31 . (4) OJ No L 103, 16. 4. 1984, p. 19. 21 . 7. 92No L 203/ 12 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1992. For the Commission Ray MAC SHARRY Member of the Commission